Petitt v LMZ Soluble Coffee, Inc. (2017 NY Slip Op 00018)





Petitt v LMZ Soluble Coffee, Inc.


2017 NY Slip Op 00018


Decided on January 3, 2017


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on January 3, 2017

Friedman, J.P., Sweeny, Richter, Manzanet-Daniels, Kapnick, JJ.


2610 652968/15

[*1]Mary Petitt, Plaintiff-Appellant,
vLMZ Soluble Coffee, Inc., Defendant-Respondent.


McLaughlin & Stern, LLP, New York (Steven J. Hyman of counsel), for appellant.
Proskauer Rose LLP, New York (Kathleen M. McKenna of counsel), for respondent.

Order, Supreme Court, New York County (Eileen Bransten, J.), entered April 15, 2016, which granted defendant's motion to dismiss the complaint, unanimously reversed, on the law, without costs, and the motion denied.
The subject employment agreement contains an ambiguous provision regarding deferred compensation that can be read as indicating that plaintiff was to be employed for five years. Considered in conjunction with the five-year payment schedules and targets in the agreement, this ambiguous provision precludes
a determination as a matter of law of the parties' intentions as to the term of plaintiff's employment (see Crabtree v Elizabeth Arden Sales Corp. , 305 NY 48 [1953]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: JANUARY 3, 2017
CLERK